Citation Nr: 1629415	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  06-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than March 28, 2002 for the grant of service connection for Legg-Calve-Perthes disease, left hip, status-post total hip replacement.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 2007, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A copy of the hearing transcript is associated with the claims folder.  

The Board remanded the appeal in November 2007, October 2008 and April 2009.  In May 2015, the Board denied entitlement to an earlier effective date.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in December 2015, the Court granted a Joint Motion for Remand.  In May 2016, the attorney submitted additional argument with a waiver of initial consideration of this evidence by the RO.  

In addition to the paper claims folder, the Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA folders.  


FINDINGS OF FACT

1.  The Veteran first filed a claim of entitlement to service connection for a left hip disability in January 1982, and that claim was denied in an unappealed April 1982 rating decision.  

2.  In April 1990, the Veteran submitted a claim to reopen.  In September 1990, VA confirmed the previous denial.  

3.  Additional evidence was received within the one-year appeal period which was addressed in a November 1990 confirmed rating decision.  The Veteran was notified of this decision by letter dated December 18, 1990.  

4.  The Veteran's December 18, 1990 statement, received December 24, 1990, was not a notice of disagreement.  

5.  On March 28, 2002, VA received the Veteran's informal request to reopen his claim of entitlement to service connection for left hip disability, and it was continuously prosecuted thereafter.  

6.  There is no document in the claims file dated prior to March 28, 2002, and subsequent to the last final denial to reopen the claim for entitlement to service connection for left hip disability in December 1990, which can be construed as a claim, formal or informal, for entitlement to service connection for left hip disability.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 28, 2002 for the grant of service connection for Legg-Calve-Perthes disease, left hip, status-post total hip replacement have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran originally filed his claim for entitlement to service connection for left hip disability in January 1982.  In an April 1982 rating decision, VA denied entitlement to service connection for left hip disability based on a finding that the left hip disability existed prior to service with no indication of any superimposed trauma or pathology during active duty and the symptoms treated in service were consistent with inherent characteristics of the preservice disability.  The Veteran did not appeal the decision.  

He sought to reopen his claim in April 1990.  In a September 1990 rating decision, VA again denied the claim.  

On November 16, 1990, VA received a private medical statement from Dr. L.N. dated November 7, 1990.  In pertinent part, the physician stated:

I am at a loss as to why he was ever accepted into the military service in the first place.  I, myself, am a veteran and went through boot camp and have knowledge of the rigorous training and physical demands put on trainees.  [The Veteran] states he had essentially no problems with the hip up until his induction into the armed forces.  He was then discharged from basic training after he developed symptoms and received appropriate medical evaluation.  

This certainly is a worsening of his condition as a result of that training.  Up until his time spent in the service, he was not disabled and became disabled as result of his military service.  Deterioration in his physical status regarding sequela of Legg-Perthes disease eventually resulted in [the Veteran] undergoing total hip replacement.  I would therefore urge reconsideration in regards to [his] issue of service-connected disability.  

On November 27, 1990, VA issued a confirmed rating decision.  Jurisdiction for the claim was listed as "reopened claim" and Dr. N.'s statement was specifically cited as evidence.  The RO determined that the report was speculative and did not establish that the preexisting condition was aggravated beyond natural progression during active service.  The prior denial of service connection was affirmed.  

By letter dated December 18, 1990, the RO notified the Veteran that his claim for service-connected disability compensation for his left hip disability was denied.  In that letter VA specifically referenced the letter from Dr. N.  Hence, the letter notified the Veteran that the letter had been considered.  The appellant was further advised that he needed to submit new and material evidence to reopen his claim and that the November 1990 report was not material.  Appeal rights were enclosed.

On December 24, 1990, VA received a statement from the Veteran that was dated the same day as the RO's notice letter, i.e., December 18, 1990.  The appellant indicated that he was writing in regards to service connection.  He acknowledged that he was awarded nonservice-connected pension for this problem, but was concerned that Dr. N.'s November 1990 letter was not taken into consideration in the area of service connection, by reason of aggravation during service.  

VA replied to this letter on January 22, 1991 noting that his claim for service connection for left hip disability was previously addressed in the December 18, 1990 letter.  
 
On March 28, 2002, VA received a claim to reopen.  In April 2003, VA denied service connection for Legg-Calf-Perthes disease because the evidence was not new and material.  The Veteran perfected an appeal of that decision and in August 2004, VA granted entitlement to service connection effective March 28, 2002.  

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The law provides that when service connection is granted based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  An informal claim is any communication indicating intent to apply for one or more benefits. The benefit being sought must be identified.  38 C.F.R. § 3.155. 

VA's regulations pertaining to "claims" were recently amended.  These amendments apply to claims filed on or after March 24, 2015.  The current appeal was pending prior to that date and the amended regulations, which are less favorable, are not for application.  

There is no dispute in this case that the April 1982 rating decision was final and that a claim to reopen was not received until April 9, 1990.  The issue, however, involves whether the claim had been pending since that time.  Essentially, appellant argues entitlement to an effective date in April 1990.

Pursuant to the Joint Motion, the parties agreed that the Board provided an inadequate statement of reasons or bases in its discussion of the correct effective date for the Veteran's service connected hip disorder.  Specifically, the Board did not provide adequate reasons or bases for its finding that the December 1990 letter was not a notice of disagreement.  Additionally, the parties found that the Board provided no discussion about whether any communication from or on behalf of the Veteran received within one year of the September 1990 rating decision could be considered new and material evidence such that the claim should have been considered reopened.  See 38 C.F.R. § 3.156(b) (New and material evidence received prior to the expiration of the appeal period, ..., will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  

In May 2016, the attorney provided argument in support of the claim.  First, it was argued that the Board must find the Veteran filed a notice of disagreement in December 1990 and therefore, the rating decision was not final.  

The regulation in effect in 1990 defined a notice of disagreement as:

[a] written communication from a claimant or the representative expressing dissatisfaction or disagreement with an adjudicative determination of an agency of original jurisdiction. ... The notice of disagreement should be in terms which can reasonably be construed as a desire for review of that determination.  It need not be expressed in any special wording.  

The attorney argues the Veteran's December 18, 1990 statement that he was "concerned" satisfies the requirements of 38 C.F.R. § 19.118.  In looking at the Veteran's statement, he clearly expressed concern (i.e., worry) that VA had not considered Dr. N's November 1990 statement.  Obviously, this statement was not of record at the time of the September 1990 denial and could not have been considered at that time.  On review, the Veteran's statement does not express disagreement with the decision.  Rather, the statement is better seen as the Veteran inquiring as to whether the November 1990 medical evidence had been considered and if not, he wanted to make sure that was accomplished.  In this regard, the RO specifically considered the statement in a November 27, 1990 rating decision.  The December 18, 1990 letter specifically advised the appellant of that fact.  Notably, the notice letter dated December 18, 1990 had not been received by the Veteran at the time he wrote the above statement on December 18, 1990.  Given these facts, the Board does not find the Veteran's December 18, 1990 statement to constitute a notice of disagreement.

Second, regarding whether any "new and material" evidence was received within the one-year appeal period following the September 1990 decision, the attorney argued that Dr. N.'s 1990 medical opinion was new and material evidence sufficient to reopen the claim filed in April 1990.  The November 1990 statement from Dr. N. was received within the one-year appeal period following the 1990 rating decisions.  The RO recognized this as a reopened claim in its November 1990 confirmed rating decision and appears to have addressed the claim on the merits.  The Board acknowledges that the notice letter is somewhat unclear as to whether the claim was denied based on the absence of new and material evidence or on the merits.  Regardless of whether the claim was reopened or not, the statement from Dr. N. was clearly considered and the prior denial confirmed with appeal rights provided.  The evidence shows that at the time of his December 18, 1990 statement, the Veteran submitted another copy of Dr. N's statement.  This statement had already been considered and VA did not owe the Veteran any further adjudication.  In its January 1991 letter, the RO advised that the claim was addressed in the December 18, 1990 letter.  There is simply no legal basis to find a claim pending since April 1990.  

In summary, the December 1990 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2104); 38 C.F.R. § 20.1103 (2015).  On March 28, 2002, VA received the Veteran's informal request to reopen his claim.  There is no document subsequent to the December 1990 decision and prior to March 28, 2002 that could reasonably be construed as a claim to reopen.  As such, the assignment of an effective date prior to March 28, 2002 is not warranted.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2015).  



ORDER

Entitlement to an effective date prior to March 28, 2002 for the award of service connection for Legg-Calve-Perthes disease, left hip, status-post total hip replacement, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


